DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 and 12-21 are pending and currently under consideration for patentability under 37 CFR 1.104.

Foreign Priority
Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).  The certified copies have been received. 


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/30/2020 has been considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 and 12-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Konstorum et al. (U.S. 6,749,560).
With respect to claim 1, Konstorum et al. teaches a method for manufacturing an endoscope insertion tube (40), wherein the insertion tube has a proximal passive flexible section (16) and a distal angled section (18), characterized in that the passive flexible section and the angled section are integrally formed (FIG. 3) and individual cuts (46a,b,c,d) are made in the flexible section (FIG. 3, 6A-D), provided as a tube-like element, in such a way that adjacent individual cuts are equidistant from one another (X’, 4:17-23).
With respect to claim 2, Konstorum et al. teaches the individual cuts are made in the flexible section, provided as a tube-like element, by laser cutting (5:65-6:1).
With respect to claim 3, Konstorum et al. teaches cuts adjacent to the individual cuts are offset by 180 degrees along the axis of the flexible section  in the longitudinal direction of the insertion tube (FIG. 6A-B).
With respect to claim 4, Konstorum et al. teaches cuts adjacent to the individual cuts are offset by 90 degrees along the axis of the flexible sectionin the longitudinal direction of the insertion tube (FIG. 6B-C).
With respect to claim 5, Konstorum et al. teaches wherein the individual cuts are made in the flexible section, provided as a tube-like element, at an angle of 180 degrees in relation to the axis of the flexible section (FIG. 3, 6A-D).
With respect to claim 6, Konstorum et al. teaches the individual cuts are made as straight cuts (FIG. 3).
With respect to claim 7, Konstorum et al. teaches the overall tube element of the insertion tube is manufactured by laser cutting (5:65-6:1).
With respect to claim 8, Konstorum et al. teaches the proximal passive flexible section  is produced by respective lateral indentations that are provided perpendicular to the longitudinal extension of the tube element (46a,b,c,d, FIG. 3).
With respect to claim 9, Konstorum et al. teaches in the longitudinal extension of the tube element, the proximal passive flexible section (16) has at least two subsections (54, 56) which include the respective lateral indentations (46) at different spacings from one another in the longitudinal extension of the tube element (FIG. 3).
With respect to claim 12, Konstorum et al. teaches an endoscope having an endoscope insertion tube (40), wherein the insertion tube has a proximal passive flexible section (16) and a distal angled section (18), characterized in that the passive flexible section and the angled section are integrally formed (FIG. 3) and individual cuts (46a,b,c,d) are made in the flexible section (FIG. 3, 6A-D), provided as a tube-like element, in such a way that adjacent individual cuts are equidistant from one another (X’, 4:17-23).
With respect to claim 13, Konstorum et al. teaches the individual cuts are made in the flexible section, provided as a tube-like element, with an accuracy that is achieved by laser cutting (5:65-6:1).
With respect to claim 14, Konstorum et al. teaches cuts adjacent to the individual cuts are offset by 180 degrees along the axis of the flexible section  in the longitudinal direction of the insertion tube (FIG. 6A-B).
With respect to claim 14, Konstorum et al. teaches cuts adjacent to the individual cuts are offset by 90 degrees along the axis of the flexible sectionin the longitudinal direction of the insertion tube (FIG. 6B-C).
With respect to claim 16, Konstorum et al. teaches wherein the individual cuts are made in the flexible section, provided as a tube-like element, at an angle of 180 degrees in relation to the axis of the flexible section (FIG. 3, 6A-D).
With respect to claim 17, Konstorum et al. teaches the individual cuts are made as straight cuts (FIG. 3).
With respect to claim 18, Konstorum et al. teaches the overall tube element of the insertion tube is manufactured by laser cutting (5:65-6:1).
With respect to claim 19, Konstorum et al. teaches the proximal passive flexible section  is produced by respective lateral indentations that are provided perpendicular to the longitudinal extension of the tube element (46a,b,c,d, FIG. 3).
With respect to claim 20, Konstorum et al. teaches in the longitudinal extension of the tube element, the proximal passive flexible section (16) has at least two subsections (54, 56) which include the respective lateral indentations (46) at different spacings from one another in the longitudinal extension of the tube element (FIG. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Konstorum et al. (U.S. 6,749,560) in view of Galperin et al. (U.S. 2011/0112365).
Konstorum et al. teaches a method and endoscope as set forth above.  However, Konstorum et al. does not teach the tube element is made of stainless steel or plastic.
With respect to claims 10 and 21, Galperin et al. teaches an analogous endoscope insertion tube wherein the tube element is made of stainless steel or plastic (para [0057]).
Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the effective filing date to modify the material of the tube of Konstorum et al. to utilize a plastic as taught by Galperin et al. because Galperin et al. teaches plastic is a known suitable alternative to metal alloys (para [0057]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alexandra Newton Surgan whose telephone number is (571)270-1618. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795